USCA11 Case: 20-14857    Date Filed: 12/23/2021   Page: 1 of 10




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 20-14857
                 Non-Argument Calendar
                 ____________________

STACEY HASLEM ROBERTS,
                                            Plaintiff-Appellant,
versus
HOUSTON COUNTY SUPERIOR COURT,
Judge G.E. "Bo" Adams, et al.,


                                                   Defendants,


UNITED STATES POSTAL SERVICES,


                                          Defendant-Appellee.
USCA11 Case: 20-14857            Date Filed: 12/23/2021        Page: 2 of 10




2                         Opinion of the Court                      20-14857

                        ____________________

            Appeal from the United States District Court
                for the Middle District of Georgia
               D.C. Docket No. 5:20-cv-00450-MTT
                     ____________________

Before BRANCH and TJOFLAT, Circuit Judges. *
PER CURIAM:
       Stacey Haslem Roberts, proceeding pro se, appeals the dis-
missal without prejudice of her action against the U.S. Postal Ser-
vice (“USPS”) for employment discrimination and retaliation under
Title VII of the Civil Rights Act (“Title VII”), 42 U.S.C. § 2000e-16,
and the Age Discrimination in Employment Act (“ADEA”), 29
U.S.C. § 633(a)(2), and for violations of the Fifth and Eighth
Amendments. On appeal, Roberts argues that she specifically pre-
sented to the District Court a complaint for employment discrimi-
nation, stated her claims and facts, indicated that she had exhausted
her administrative remedies, and requested relief.
                                      I.
      On November 30, 2020, Roberts filed an initial complaint
against the Warner Robins Police Department, the Houston
County Superior Court, the Atlanta Postal Credit Union, and the


* Due to the retirement of Judge Martin in September 2021, this case is decided

by quorum. See 28 U.S.C. § 46(d).
USCA11 Case: 20-14857       Date Filed: 12/23/2021     Page: 3 of 10




20-14857               Opinion of the Court                        3

Robins Financial Credit Union, alleging violations of her Fifth and
Eighth Amendment rights, defamation of character, and cruel and
unusual punishment. Roberts alleged she was denied access to her
“inheritance and wealth,” requested to be exonerated of “all
charges,” and alleged she was held in a correctional institution
without a public trial or due process. In support of her complaint,
Roberts attached a state court forfeiture order with respect to real
property, her motion to reconsider a state court order, a state court
order of distribution in an in rem civil action, and her USPS payroll
records from June to November 2020.
       The District Court ordered Roberts to amend her complaint
because she did not explain how the named defendants violated her
rights. The Court informed Roberts that the amended complaint
would supersede the original complaint and that the amended
complaint would not look back to the facts contained in the initial
complaint. The Court instructed Roberts to identify, in the body
of the amended complaint, any and all defendants, the relief
sought, and the facts describing exactly how the defendants vio-
lated her rights, warning her that failure to do so would result in
the complaint being dismissed. The Court also instructed her to
state the status of her criminal case and to provide more infor-
mation about an apparent in rem civil action that she had refer-
enced in her original complaint.
      Roberts then filed an amended complaint, against only the
USPS, for employment discrimination in violation of Title VII and
the ADEA. Specifically, Roberts alleged that since July 2000 the
USCA11 Case: 20-14857            Date Filed: 12/23/2021         Page: 4 of 10




4                          Opinion of the Court                      20-14857

USPS had failed to rehire her, terminated her employment, failed
to promote her, maintained unequal terms and conditions of her
employment, retaliated against her, and violated the Fifth and
Eighth Amendments, and continued to commit those acts against
her. 1 Roberts alleged that the USPS discriminated against her be-
cause she was African-American and because of her last name,2 her
brown skin, and her age.
       Roberts indicated that she attached documents showing a
“long journey” of unfairness, violations of the Fifth and Eighth
Amendments, defamation of character, cruel and unusual punish-
ment, loss of wages, trauma, stress, anguish, anxiety, and loss of
promotions. She indicated that she had been issued a notice of
right to sue letter from the Equal Opportunity Commission. Rob-
erts requested relief in the form of lost wages and benefits, money
damages equal or less than $500,000, and compensatory damages
for personal injuries, stress, and anxiety, as well as punitive dam-
ages and injunctive relief.




1 Roberts pleaded her amended complaint using an employment discrimina-
tion complaint form. Accordingly, many of her allegations were indicated by
check boxes without any further factual allegations.
2 Roberts’ full name is “Stacey Haslem Roberts” and she identified herself as
such on all her court filings. While we refer to her as “Roberts,” she indicated
in her amended complaint that “Haslem” is her last name.
USCA11 Case: 20-14857            Date Filed: 12/23/2021         Page: 5 of 10




20-14857                   Opinion of the Court                               5

       In support of her amended complaint, Roberts included a
purported filing 3 that requested the release of grand jury docu-
ments pertaining to indictments against her and a declaratory judg-
ment against a grand juror, the Warner Robins Police Department,
and two credit unions, in order to dismiss the charges against her
and to disclose the evidence that was heard by the grand jury. The
document also raised claims for defamation of character and cruel
and unusual punishment, sought damages for her emotional and
physical injuries, and questioned whether she was insured by the
Federal Deposit Insurance Corporation.
       On December 22, 2020, the District Court dismissed her
amended complaint without prejudice for failure to state a claim.
The Court indicated that it previously had instructed Roberts to
identify, in the body of her amended complaint, any and all defend-
ants, the relief sought, and the facts describing exactly how the de-
fendants violated her rights, and had warned that her failure to do
so would result in the complaint being dismissed. The Court then
found that, while Roberts attempted to raise a wide range of
claims, she failed to explain how any of the facts contained in her


3This document appears to be related to the circumstances surrounding her
original complaint, which requested exoneration from unspecified criminal
charges and alleged that she was held in a correctional institution without due
process. As explained infra Part III, Roberts does not clarify what specifically
happened to her or how any of the alleged conduct relates to the USPS or her
employment.
USCA11 Case: 20-14857       Date Filed: 12/23/2021     Page: 6 of 10




6                      Opinion of the Court                20-14857

attached document related to the sole defendant in her amended
complaint, the USPS. Accordingly, the Court found that Roberts
failed to state a claim, dismissed her amended complaint without
prejudice, and entered judgment.
                                 II.
        We review de novo a district court’s dismissal of a complaint
under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
claim. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). “To
obtain reversal of a district court judgment that is based on multi-
ple, independent grounds, an appellant must convince us that
every stated ground for the judgment against him is incorrect.”
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.
2014). “When an appellant fails to challenge properly on appeal
one of the grounds on which the district court based its judgment,
he is deemed to have abandoned any challenge of that ground, and
it follows that the judgment is due to be affirmed.” Id. An appel-
lant abandons a claim when: (a) he makes only passing references
to it; (b) he raises it in a perfunctory manner without supporting
arguments and authority; (c) he refers to it only in the “statement
of the case” or “summary of the argument;” or (d) the references
to the issue are mere background to the appellant’s main argu-
ments or are buried within those arguments. Id. at 681.
      Although we give liberal construction to pro se pleadings,
we nevertheless require them to conform to procedural rules.
Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). Further-
more, the leniency afforded pro se litigants with liberal
USCA11 Case: 20-14857         Date Filed: 12/23/2021     Page: 7 of 10




20-14857                Opinion of the Court                          7

construction does not give the courts license to serve as “de facto
counsel” or permit them to “rewrite an otherwise deficient plead-
ing in order to sustain an action.” Campbell v. Air Jamaica Ltd.,
760 F.3d 1165, 1168–69 (11th Cir. 2014) (internal quotations and ci-
tation omitted).
        Federal Rule of Civil Procedure 12(b)(6) provides for dismis-
sal of a complaint that fails to state a claim upon which relief can
be granted. While a complaint “does not need detailed factual al-
legations,” a plaintiff must plead “more than labels and conclusions
[or] a formulaic recitation of the elements of a cause of action” in
providing the grounds of his entitlement to relief. Bell Atl. Corp.
v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007). “Fac-
tual allegations must be enough to raise a right to relief above the
speculative level” and to “state a claim to relief that is plausible on
its face.” Id. at 555, 570, 127 S. Ct. at 1965, 1974. A claim has facial
plausibility when the pleaded factual content “allows the court to
draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.
1937, 1949 (2009).
                                  III.
       On appeal, Roberts argues that she specifically presented to
the District Court a complaint for employment discrimination,
stated her claims and facts, indicated that she had exhausted her
administrative remedies, and requested relief. She contends that
the USPS denied her reinstatement, under the Family and Medical
Leave Act, and violated Title VII by failing to promote her and
USCA11 Case: 20-14857        Date Filed: 12/23/2021     Page: 8 of 10




8                      Opinion of the Court                 20-14857

failing to conduct a speedy investigation of her over the four years
when she was not able to work for the USPS; consequently, Rob-
erts argues that she should be compensated for her lost salary and
benefits and be awarded monetary damages, punitive damages,
and injunctive relief. Roberts also argues that the USPS: (1) en-
gaged in retaliation, after she submitted a “Congressional Com-
plaint,” by issuing a notice of disciplinary action for her failure to
maintain a regular work schedule; and (2) violated the ADEA, as
she was over forty years old, by not allowing for any long-term job
insurance plan when she was fired, causing her family undue hard-
ship and stress. Roberts contends that the USPS did not answer her
employment discrimination complaint and that she faced Title VII
retaliation and ADEA discrimination due to repeated discipline and
complaints about her work performance. The USPS did not file a
response.
       Roberts appears to challenge the District Court’s order on
grounds unrelated to the ground offered by the Court for dismissal
of her complaint without prejudice. The ground articulated by the
Court, that she failed to allege sufficient factual allegations of how
the USPS violated her rights, must be challenged in order to avoid
affirmance. Sapuppo, 739 F.3d at 680. Roberts, instead, largely re-
iterates the contents of her amended complaint and does not ad-
dress the Court’s finding that she failed to state a claim because she
did not provide any factual allegations of how the USPS violated
her rights under Title VII, the ADEA, or the Fifth and Eighth
Amendments. Because Roberts has abandoned any challenge to
USCA11 Case: 20-14857         Date Filed: 12/23/2021     Page: 9 of 10




20-14857                Opinion of the Court                          9

the ground on which the Court’s judgment was based, we may af-
firm on this basis alone. Id.
       But even if Roberts had properly challenged the District
Court’s order on appeal, the Court did not ultimately err in dis-
missing her amended complaint. The claims contained in Robert’s
amended complaint, i.e., that the USPS engaged in Title VII dis-
crimination and retaliation, ADEA discrimination, and violated her
Fifth and Eighth Amendment rights, were not pleaded with any
factual allegations to raise a right to relief above the speculative
level and to state a claim to relief that was plausible on its face. See
Twombly, 550 U.S. at 570, 127 S. Ct. at 1974. Roberts merely
pleaded, through the recitation of labels and conclusions, that the
USPS did so, and the document accompanying her amended com-
plaint did not in any way reference the USPS, its actions, or the
actions of its employees. While pro se pleadings are liberally con-
strued and held to less stringent standards than those drafted by
attorneys, they still must suggest some factual basis for a claim, and
Roberts at no point indicated when she was employed, what her
position was, why or when she was terminated, or what specifically
the USPS did or failed to do. See Jones v. Fla. Parole Comm’n, 787
F.3d 1105, 1107 (11th Cir. 2015).
       Although Roberts appears to allege additional facts on ap-
peal about the USPS’s conduct, the factual allegations still fail to
specify which individuals allegedly violated her rights or when her
rights were allegedly violated and thereby fail to raise a right to re-
lief above the speculative level, to state a claim to relief that is
USCA11 Case: 20-14857       Date Filed: 12/23/2021     Page: 10 of 10




10                     Opinion of the Court                 20-14857

plausible on its face, or to give rise to a reasonable inference that
USPS was liable for the alleged misconduct. Twombly, 550 U.S. at
555, 570, 127 S. Ct. at 1965, 1974; Iqbal, 556 U.S. at 678, 129 S. Ct.
at 1949. Thus, the District Court did not err in dismissing without
prejudice Roberts’ amended complaint for failure to state a claim.
                                 IV.
       Accordingly, the District Court’s dismissal without preju-
dice of Roberts’ amended complaint is
      AFFIRMED.